Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
This Office action has been issued in response to amendment filed on 01/19/2021
Claims 1-23 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
In light of Applicant argument stating that the Sleat reference do not teach of sugget “a transport file, assembling at least the first and second tables, for download to a particular participant device, such that an application installed on the participant device downloads the transport file and configures the device to control one or more items in the first table when one or more trigger conditions specified in the second table are determined to have been met.” Examiner respectfully disagrees. 
Firstly the claimed “one or more trigger conditions” is not linked to previously claimed condition “trigger conditions including at least one of: a time of day; an activity of the participant; or a location of the participant”. Given the broadest reasonable interpretation, Sleat in paragraphs [0010]-[0011] and [0018]-[0019], recite triggering branch between question and answer till there is no more question to be ask (trigger condition is met) the library is created/updated and paragraphs [0047] and [0051], reciting end-user/patient install the client portion of the expert system into local device (personal device)) when the library is created/updated.
The amended portion of the independent claims are moot in view of new ground of rejection.
With respect to claim 8, the claimed “at least one trigger condition” is not linked/associated with the trigger condition specified in the independent claims.
With respect to Applicant argument stating that motivation to combine walker with Sleat and Bayer is improper, Examiner respectfully disagrees.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 5 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 and 12 of the Patent No 8554802.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 12-17 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christopher Sleat (hereinafter Sleat) US Publication No 20050010544 and Bayer et al (hereinafter Bayer) US Publication No 20070101139 in view of Agan et al (hereinafter Agan) US Publication No. 20110119130.

As per claim 5, Joshi teaches:
5. A data request system, comprising: 
a web server, configured for a researcher or other user to create multiple data tables for a study to be presented to individual participants being surveyed in a research study; 
(Abstract and paragraphs [0003], [0010]-[0011], [0013], [0015]-[0020], [0023]-[0024], [0032] and [0034], wherein the user of the expert user is the researcher/other user and wherein the end-user/patient providing the answers is the participant of the survey)
a first data table, comprising a first data request including one or more items including: one or more questions, a request to take an action, or an instruction to record data from a sensor; 
(Abstract and paragraphs [0010]-[0011], [0013]-[0015]-[0020], [0023]-[0024] and [0034])
a second table, comprising one or more trigger conditions to control one or more data request items; 
(Abstract and paragraphs [0011], [0018] and [0023])
a third table, designating individual participants participating in the study, 
(Abstract and paragraphs [0003]-[0004], [0014], [0023]-[0024], [0034], [0048] and [0050], wherein the end-user/practitioner who provides the answer is the participant)
and mobile personal computing devices personally associated with corresponding participants being surveyed; 
(Paragraphs [0003], [0032], [0047] and [0051] and [0059], wherein end-user/patient install the client portion of the expert system into local device (personal device))
a transport file, assembling at least the first and second tables, for download to a particular participant device, such that an application installed on the participant device downloads the transport file and configures the device to control one or more items in the first table when one or more trigger conditions specified in the second table are determined to have been met. 
(paragraphs [0010]-[0011] and [0018]-[0019],  recite triggering branch between question and answer till there is no more question to be ask (trigger condition is met) the library is created/updated and paragraphs [0047] and [0051], reciting end-user/patient install the client portion of the expert system into local device (personal device)) when the library is created/updated)
Sleat does not explicitly teach a transport file, for download to a particular participant device designated in the third table, however in analogous art of content management, Bayer teaches:
a transport file, for download to a particular participant device designated in the third table,
(Fig. 1, 3 and paragraphs [0010] and [0022]-[0023], wherein the survey content/file is the transport file)Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer by incorporating the teaching of Bayer into the method of Sleat. 
Sleat and Bayer do not explicitly teach one or more trigger conditions to control one or more data request items, the one or more trigger conditions including at least one of: a time of day; an activity of the participant; or a location of the participant, however in analogous art of content management, Agan teaches:
one or more trigger conditions to control one or more data request items, the one or more trigger conditions including at least one of: a time of day; an activity of the participant; or a location of the participant,
(Paragraph [0032])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan by incorporating the teaching of Agan into the method of Sleat and Bayer. One having ordinary skill in the art would have found it motivated to use the content management of Agan into the system of Sleat and Bayer for the purpose of control surevey/questionnaire invocation..


As per claim 6, Sleat and Bayer and Agan teach: 	The system of claim 5, wherein the server is configured to gather one or more related questions or one or more requests into one or more titled surveys. 
(Paragraphs [0022] and [0040])(Bayer)
As per claim 7, Sleat and Bayer and Agan teach: 	The system of claim 6, wherein the application is configured to present to the participant a list of one or more surveys that currently meet the one or more trigger conditions. (Abstract and paragraphs [0010]-[0011], [0013]-[0015]-[0020], [0023]-[0024] and [0034])(Sleat) and
 	The system of claim 7, wherein the device is configured to record at least one of a date or time when the participant selects a survey from the list. (Paragraphs [0024] and [0030])(Bayer)

As per claim 13, Sleat and Bayer and Agan teach: 	The system of claim 5, wherein the device is configured to record at least one of a date or time at which an item in the data request is started. (Paragraphs [0024] and [0030])(Bayer)

As per claim 14, Sleat and Bayer and Agan teach: 	The system of claim 5, wherein the device is configured to record at least one of the date or time at which an item in the data request is completed.
(Paragraphs [0024] and [0030])(Bayer)

As per claim 15, Sleat teaches:A method of creating and administering data requests, the method comprising:
 creating one or more data tables on a web server to hold information describing one or more of a data request, a participant, a participant device of participant being surveyed in a research study, or return data; 
(Abstract and paragraphs [0003], [0010]-[0011], [0013], [0015]-[0020], [0023]-[0024], [0032] and [0034], wherein the user of the expert user is the researcher/other user and wherein the end-user/patient providing the answers is the participant of the survey)
creating a data request comprising at least one item of a survey including one or more questions, a request to take an action, or data to be recorded from a sensor; 
(Abstract and paragraphs [0010]-[0011], [0013], [0015]-[0020], [0023]-[0024] and [0034])
configuring one or more triggers for each item in the data request to control the item on the participant device; 
(Abstract and paragraphs [0011], [0018] and [0023])
downloading the transport file to the participant device with an application installed on the device; unpacking the transport file; 
(Paragraphs [0010]-[0011], [0018]-[0019], [0047] and [0051])
registering the triggers on the participant device; 
(Paragraphs [0010]-[0011], [0018]-[0019], [0047] and [0051] and [0059])
and controlling each item in the data request in response to a determination that one or more conditions specified by the trigger associated with that item have been met. 
(Paragraphs [0010]-[0011], [0018]-[0019], [0047] and [0051])
Sleat does not explicitly teach identifying one or more participants and associating a personal computing device with an individual participant having access of that device, however in analogous art of content management, Bayer teaches:
identifying one or more participants and associating a personal computing device with an individual participant having access of that device;
(Fig. 1, 3 and paragraphs [0010] and [0022]-[0023])
writing the data request and one or more triggers into a transport file for download to the device associated with the intended participant;
(Fig. 1, 3 and paragraphs [0010] and [0022]-[0023], wherein the survey content/file is the transport file)Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer by incorporating the teaching of Bayer into the method of Sleat. 
Sleat and Bayer do not explicitly teach one or more trigger conditions to control one or more data request items, the one or more trigger conditions including at least one of: a time of day; an activity of the participant; or a location of the participant, however in analogous art of content management, Agan teaches:
one or more trigger to control the item, the one or more trigger conditions including at least one of: a time of day; an activity of the participant; or a location of the participant,
(Paragraph [0032])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan by incorporating the teaching of Agan into the method of Sleat and Bayer. One having ordinary skill in the art would have found it motivated to use the content management of Agan into the system of Sleat and Bayer for the purpose of control surevey/questionnaire invocation.

As per claim 16, Sleat and Bayer and Agan teach: 	The method of claim 14, further comprising gathering one or more related questions or requests into one or more named surveys. 
(Paragraphs [0022] and [0040])(Bayer)
As per claim 17, Sleat and Bayer and Agan teach: 	The method of claim 15, further comprising placing the one or more surveys that currently meet at least one trigger condition in a list presented to the participant in the application. (Abstract and paragraphs [0010]-[0011], [0013]-[0015]-[0020], [0023]-[0024] and [0034] and [0059])(Sleat) and (Paragraphs [0022] and [0040])(Bayer)

The system of claim 5, wherein the device is configured to record at least one of a date or time at which an item in the data request is started.
(Paragraph [0024])(Bayer)

As per claim 23, Sleat and Bayer and Agan teach: 	The method of claim 14, further comprising recording at least one of a presentation date or time at which a question in the survey is presented to the participant and at least one of a completion date or time at which the participant completes a response to the presented item.
(Paragraphs [0024] and [0030])(Bayer)

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christopher Sleat and Bayer and Agan in view of Bahar et al (hereinafter Bahar) US Publication No 20080036784.

As per claim 8, Sleat and Bayer and Agan do not explicitly teach removing survey, however in analogous art of content management, Bahar teaches:
 	remove a survey from the list when it no longer meets at least one trigger condition. 
(Paragraph [0047])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Bahar by incorporating the teaching of Bahar into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Bahar into the system of Sleat and Bayer and Agan for the purpose of managing questionnaire content.

 Sleat and Bayer and Agan do not explicitly teach removing survey, however in analogous art of content management, Bahar teaches:
 	removing one or more surveys from the list that no longer meet at least one trigger condition. (Paragraph [0047])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Bahar by incorporating the teaching of Bahar into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Bahar into the system of Sleat and Bayer and Agan for the purpose of managing questionnaire content.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christopher Sleat and Bayer and Agan in view of Challey et al (hereinafter Challey) US Publication No 20040128183.

As per claim 9, Sleat and Bayer and Agan do not explicitly teach removing survey, however in analogous art of content management, Challey teaches:
remove a survey from the list within at least one of a specified ending date and time or duration. 
(Paragraph [0132])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Challey by incorporating the teaching of Challey into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Challey into the system of Sleat and Bayer and Agan for the purpose of managing questionnaire content.

As per claim 19, Sleat and Bayer and Agan do not explicitly teach removing survey, however in analogous art of content management, Challey teaches:
 	removing one or more surveys from the list within at least one of a specified beginning date or time or at least one of a specified ending date or time. (Paragraph [0132])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Challey by incorporating the teaching of Challey into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Challey into the system of Sleat and Bayer and Agan for the purpose of managing questionnaire content.


Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christopher Sleat and Bayer and Agan in view of Ludvig et al (hereinafter Ludvig) US Publication No 20060075420.

As per claim 10, Sleat and Bayer and Agan do not explicitly teach record at least one of the date or time at which a trigger condition was met, however in analogous art of content management, Walker teaches:
 	record at least one of the date or time at which a trigger condition was met. 
(Paragraph [0114])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Walker by incorporating the teaching of Walker into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it 

As per claim 20, Sleat and Bayer and Agan do not explicitly teach record at least one of the date or time at which a trigger condition was met, however in analogous art of content management, Ludvig teaches:
 	recording at least one of a date or time when a trigger condition was met. (Paragraphs [0004]-[0005], [0008], [0028] and [0048], wherein media consumption event is the trigger condition)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Ludvig by incorporating the teaching of Ludvig into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Ludvig into the system of Sleat and Bayer and Agan for the purpose of tracking trigger occurrence.


Claims 11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christopher Sleat and Bayer and Agan in view of Konstantin Othmer (hereinafter Othmer) US Publication No 20050154996.

As per claim 11, Sleat and Bayer and Agan do not explicitly teach record the location of the device when at least one trigger condition was met, however in analogous art of content management, Othmer teaches:
 	record the location of the device when at least one trigger condition was met. 
(Paragraphs [0050] and [0081])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Othmer by incorporating the teaching of Othmer into 

As per claim 21, Sleat and Bayer and Agan do not explicitly teach record the location of the device when at least one trigger condition was met, however in analogous art of content management, Othmer teaches:
recording the location of the device when a trigger condition is met. 
(Paragraphs [0050] and [0081])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Sleat and Bayer and Agan and Othmer by incorporating the teaching of Othmer into the method of Sleat and Bayer and Agan. One having ordinary skill in the art would have found it motivated to use the content management of Othmer into the system of Sleat and Bayer and Agan for the purpose of managing survey/poll invocation.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/2/2021